internal_revenue_service number release date uil nos cc fip plr-108757-02 date company year parent state a state b individual c licensed insurer l m n month d year dear this responds to your letter of date and subsequent submissions requesting certain rulings the requested rulings are that the administrator obligor service agreements the contracts under which company provides coverage for motor vehicles against mechanical breakdown beyond the coverage afforded by the manufacturer’s and other warranties qualify as insurance contracts for federal_income_tax purposes company is an insurance_company for federal_income_tax purposes in the year and company will be entitled to a deduction under sec_832 for premiums_paid to a licensed insurance_company for a policy protecting company against losses_incurred with respect to its obligations under the contracts facts in year company was incorporated in state a in year company was principally engaged in the issuance of contracts that provided financial protection to the purchasers and lessees of new and used motor vehicles against the mechanical breakdown of those vehicles beyond that covered by the vehicles’ product warranties company is not recognized as an insurance_company under the laws of state a all of the stock of company is owned by parent parent is a state b corporation engaged in business primarily as a holding_company its wholly owned life and property and casualty insurance subsidiaries principally write insurance related to automobile warranty credit life and credit and health insurance throughout the united_states these contracts are sold through both affiliated and unrelated automobile dealerships parent files a calendar_year accrual basis consolidated federal_income_tax return as the common parent of an affiliated_group_of_corporations that includes company and licensed insurer all of the stock of parent is owned by individual a licensed insurer is a state a corporation engaged in business as a property and casualty insurer and licensed in l states licensed insurer writes property and casualty type insurance on a direct basis and assumes by reinsurance credit accident_and_health_insurance from an affiliate all of the stock of licensed insurer is owned by parent the contracts at issue in this case provide the customer with protection against economic loss for certain expenses related to vehicle repair not covered by the manufacturer’s or other warranty the contracts also cover a portion of the replacement vehicle rental expense and towing and road service associated with a mechanical breakdown other than the funding of a portion of these road services expenses towing and replacement vehicle rental costs the contracts do not cover incidental or consequential damages such as property damage personal injury or other costs the contracts do not cover any preventative or routine maintenance such as engine tune-up suspension alignment filters or fluids the contract period is based upon a maximum period of time or a maximum number of miles driven whichever occurs first under the contracts the protection is the primary responsibility of company with respect to its obligations under the contracts company entered into an indemnity agreement with licensed insurer who agrees to indemnify company for of its losses under the contracts in this relationship company retains full responsibility for the risks under the contracts and normally pays all benefits to the policyholders and looks to licensed insurer for reimbursement the contracts provide however that in the event company cannot provide the protection described in the contract licensed insurer as the underwriting insurer is required to provide such protection company is primarily liable and licensed insurer is secondarily liable if the terms of the contracts do not cover parts that are covered by a product warranty therefore except for coverage of certain towing and rental replacement costs or those parts that are not covered by a product warranty liability under the contracts does not arise unless the warranty does not cover the loss at all eg a manufacturer’s warranty has expired company fails to provide the protection during the principal business within company consisted of issuing these contracts the gross_receipts received from customers related to the contracts in exceeded of company’s total gross_receipts company devoted a substantial number of employees m to support its operations the bulk of the employees engaged in company’s operations n assisted in claims handling which includes claim acceptance and payment other employees are devoted to such functions as the underwriting of contracts support issues related to cancellations of contracts and information_technology and information systems during company provided administrative services only with respect to certain other mechanical breakdown contracts under which licensed insurer was liable in addition company issued a small number of maintenance contracts separate from the contracts which are the subject of this ruling letter that covered preventative and routine maintenance company is not seeking rulings with respect to its administrative services only activities or its issuance of preventative maintenance contracts the dealerships offer the contracts and upon the sale of a contract the dealer collects the entire premium from the contractholder remits a specific_portion of the premium to company and retains the balance as commission company does not provide any repair services to the holders of the contracts company only reimburses the repairing facilities or the holders of the contracts for costs covered in the contract in the event that a policyholder cancels coverage under the contract prior to its expiration date company makes a refund to the policyholder this refund represents the unexpired portion of the total consideration paid_by the policyholder pursuant to a formula law and analysis sec_831 of the internal_revenue_code provides that taxes as computed in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company insurance_companies subject_to tax under sec_831 of the code are required to determine gross_income under sec_832 sec_832 provides that one of the items taken into account is the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 defines underwriting_income as premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that premiums earned on insurance contracts during the taxable_year is the amount generally computed as follows from the amount of gross premiums written on insurance contracts prior to month d of year company was principally engaged in providing administrative services with respect to motor_vehicle contracts in which company was not the obligor during the taxable_year deduct return_premiums and premiums_paid for reinsurance and to the amount determined in add of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deduct of the unearned premiums on outstanding business at the end of the taxable_year sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 of the code the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1_801-1 now sec_1_801-3 of the regulations sec_1_801-3 of the regulations provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 further provides that though the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding that the taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that the taxpayer was not recognized as an insurance_company for state law purposes neither the code nor the regulations define the terms insurance or insurance_contract for purposes of non-life insurance contracts the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against a loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside as payment of such a claim insuring many independent risks in return for numerous premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite based on the information submitted we conclude that for federal_income_tax purposes the contracts are insurance contracts not prepaid service contracts unlike prepaid service contracts the contracts are aleatory contracts under which company for a fixed price is obligated to indemnify the purchaser of the contract for economic loss not covered by product warranties arising from the mechanical breakdown of and repair expense to a purchased motor_vehicle company’s liability is limited to indemnifying the contractholder for losses in the event a mechanical breakdown occurs company does not provide any repair services itself and with respect to the contracts does not provide reimbursement for any preventative maintenance services provided by another entity nor is it providing for any reimbursement for any obligations that are properly the obligations of other entities product warranties further by accepting a large number of risks company has distributed the risk of loss under the qualifying vehicle protection contracts so as to make the average loss more predictable based on company’s representations concerning its business activities in providing the contracts we find company’s primary and predominant business activity during is the issuing of the contracts which we conclude are insurance contracts for federal_income_tax purposes thus company qualifies as an insurance_company for purposes of sec_831 of the code for conclusions for the contracts issued by company as described above are insurance contracts for federal tax purposes in company is taxable under sec_831 as an insurance_company other than a life_insurance_company company will be entitled to a deduction under sec_832 for premiums_paid to licensed insurer for a policy protecting company against losses_incurred with respect to its obligations under the contracts caveats except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no ruling has been requested and no opinion is expressed concerning whether other contracts issued by company -- separate preventative and routine maintenance contracts or contracts under which it provides only administrative services -- are insurance contracts for federal_income_tax purposes no ruling has been requested and no opinion is expressed concerning whether company’s gross premiums written include the entire amount the purchasers of the vehicle protection contracts pay to the participating dealers for the contracts no ruling has been requested and no opinion is expressed concerning what amount if any paid_by the purchasers of the contracts and retained by a dealer is deductible as a commission expense by company the rulings contained in this letter are based upon information and representations submitted by company while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely associate chief_counsel financial institutions and products by s mark smith chief branch
